Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 1 of 18 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION



SHERRI KEMP-LENNON, an individual,                     CIVIL ACTION

                    Plaintiff,
                                                       Case No. 2:21-cv-412
v.
                                                       Judge:
SOLARIS HEALTHCARE CHARLOTTE
HARBOR, LLC, a Florida limited liability               Mag. Judge:
company,

                    Defendant.


               COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, SHERRI KEMP-LENNON (“KEMP-

LENNON” or “Plaintiff”) by and through undersigned counsel, and states the

following for her Complaint:

                                 CAUSES OF ACTION

      1.    This is an action brought under the Family & Medical Leave Act

(FMLA), the Americans with Disabilities Act (ADAAA), Age Discrimination in

Employment Act (ADEA) and the Florida Civil Rights Act (FCRA) for (1)

retaliation in violation of the FMLA, (2) disability discrimination in violation of

the ADAAA, (3) disability discrimination in violation of the FCRA, (4) age




                                        1
Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 2 of 18 PageID 2




discrimination in violation of the ADEA, and (5) age discrimination in violation of

the FCRA.

                                     PARTIES

      2.     The Plaintiff, SHERRI KEMP-LENNON (“KEMP-LENNON”) is an

individual and a resident of Florida who at all material times resided in Charlotte

County, Florida. At all material times, KEMP-LENNON was employed by the

Defendant as a health information director. KEMP-LENNON performed work

primarily in Charlotte County, Florida, which is within the Middle District of

Florida, during the events giving rise to this case. KEMP-LENNON was an

employee within the contemplation of the FMLA, ADAAA, ADEA and FCRA.

Venue for this action lies in the Middle District of Florida, Fort Myers Division.

      3.     The    Defendant,     SOLARIS       HEALTHCARE          CHARLOTTE

HARBOR, LLC (“SOLARIS”) is a Florida corporation with a principal place of

business in Charlotte County, Florida. SOLARIS was KEMP-LENNON’s

employer within the meaning of the FMLA, ADAAA, ADEA and FCRA as it

employs in excess of 50 employees.

                         JURISDICTION AND VENUE

      4.     This Court has jurisdiction of this matter under 28 U.S.C. §1331, and

supplemental jurisdiction over the state law claims under 28 U.S.C. §1367.

      5.     Venue is proper in the United States District Court for the Middle

District of Florida because the Plaintiff resides in, and the Defendant conducts

                                         2
Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 3 of 18 PageID 3




business in, and some or all of the events giving rise to Plaintiff’s claims occurred

in Charlotte County, Florida, which is within the Middle District of Florida. Venue

is proper in the Fort Myers Division under Local Rule 1.02(b)(5) since the action

accrued primarily in Charlotte County, which is within the Fort Myers Division.

                           GENERAL ALLEGATIONS

      6.     KEMP-LENNON began her employment with the Defendant in

October 2018.

      7.     KEMP-LENNON performed her assigned duties in a professional

manner and was very well qualified for her position. In fact, she received raises

and a promotion from the Defendant.

      8.     KEMP-LENNON was a qualified person with a disability, and thus a

member of a protected class, as she suffers from severe allergies.

      9.     KEMP-LENNON’s impairments impact her ability to perform major

life activities, such as breathing and working when not in remission.

      10.    KEMP-LENNON has a history of these impairments that limits major

bodily functions and several major life activities. KEMP-LENNON’s impairments

qualify as a disability as that term is defined under 28 C.F.R. §36.104(iii).

      11.    After suffering a flare-up in March 2020, KEMP-LENNON took

approximately 2-weeks of FMLA leave, which was also due to her disabilities.

      12.    KEMP-LENNON knew her serious health condition was related to

her disabilities, but the Defendant believed it was possibly COVID-19.

                                          3
Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 4 of 18 PageID 4




      13.    Unbeknownst to KEMP-LENNON, during her medical leave, the

Defendant hired a female employee (in her 30s, who did not have known

disabilities) to replace KEMP-LENNON.

      14.    This was despite the fact that KEMP-LENNON’s medical leave was

brief and despite that this replacement employee’s qualifications were inferior to

KEMP-LENNON’s.

      15.    KEMP-LENNON returned to work following her medical leave but

the Defendant had given the majority of her duties to someone who was less

qualified.

      16.    On July 10, 2020, the Defendant terminated KEMP-LENNON, stating

that there wasn’t any room for her and the replacement to both remain employed

and that thus KEMP-LENNON was terminated.

      17.    Consequently,    the   Defendant    discriminated   against   KEMP-

LENNON by terminating her employment due to her exercising her right to take

FMLA leave, and discriminating against her based upon her disabilities and age.

    COUNT I – VIOLATION OF THE FAMILY & MEDICAL LEAVE ACT
                     (“FMLA”)- RETALIATION

      18.    The Plaintiff hereby incorporates by reference Paragraphs 1-17 in this

Count by reference as though fully set forth below.

      19.    KEMP-LENNON qualified for FMLA leave under 29 U.S.C. §

2611(11); 29 CFR §§ 825.113(a); 825.800 since she suffered from a serious health


                                         4
Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 5 of 18 PageID 5




condition, the FMLA defining a serious health condition as an illness, injury,

impairment, or physical or mental condition that involves treatment by a health

care provider and KEMP-LENNON worked more than 1,250 hours in the

preceding 12 months of employment with the Defendant.

      20.   KEMP-LENNON informed the Defendant of her need for leave due

to her serious health conditions.

      21.   The Defendant was responsible for designating leave as FMLA-

qualifying and for giving notice of the designation within five business days,

absent extenuating circumstances, after it has enough information to make that

determination, such as when it receives medical certification.

      22.   If the Defendant were to have decided that KEMP-LENNON’s

expected absence was not FMLA-qualifying, it must have notified her of this fact

in the Designation Notice under 29 CFR § 825.300(d)(1).

      23.   The Defendant has never provided KEMP-LENNON with any notice

disqualifying her FMLA leave.

      24.   In fact, the Defendant determined that KEMP-LENNON was eligible

for leave under the FMLA but then terminated her employment because of her

request for federally protected medical leave and reinstatement.

      25.   KEMP-LENNON engaged in activity protected by the FMLA when

she requested leave due to her serious health conditions and reinstatement,

consistently informing the Defendant of the same.

                                        5
Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 6 of 18 PageID 6




      26.    The Defendant knew that KEMP-LENNON was exercising her rights

under the FMLA.

      27.    KEMP-LENNON complied with all of the notice and due diligence

requirements of the FMLA.

      28.    A causal connection exists between KEMP-LENNON's request for

FMLA-protected leave and reinstatement and the Defendant’s termination of her

employment.

      29.    The Defendant retaliated by altering the terms and conditions of

KEMP-LENNON’s employment by terminating KEMP-LENNON’s employment

because she engaged in the statutorily protected activity of requesting, taking and

demanding reinstatement from FMLA leave. The Defendant terminated her

because she engaged in this statutorily protected activity.

      30.    The Defendant engaged in willful and intentional retaliation in

violation of the FMLA by terminating KEMP-LENNON’s employment because

she engaged in activity protected by the FMLA.As a result of the above-described

violations of FMLA, KEMP-LENNON has been damaged by the Defendant in the

nature of lost wages, salary, employment benefits and other compensation and is

therefore entitled to recover actual monetary losses, interest at the prevailing rate

and liquidated damages.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, an award of damages for lost wages and benefits, prejudgment interest, and

                                         6
Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 7 of 18 PageID 7




liquidated damages under 29 U.S.C. § 2617(a)(1)(A), reinstatement or such other

legal or equitable relief as may be appropriate, and an award of reasonable

attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and any other

such damages as this honorable Court deems just.

COUNT II – VIOLATION OF THE AMERICANS WITH DISABILITIES ACT,
                         AS AMENDED

      31.   The Plaintiff hereby incorporates by reference Paragraphs 1-17 in this

Count by reference as though fully set forth below.

      32.   At all relevant times, KEMP-LENNON was an individual with a

disability within the meaning of the ADAAA.

      33.   Specifically, KEMP-LENNON has physical impairments that

substantially limit one or more major life activities and bodily functions, has a

record of the impairment, and is regarded by the Defendant as having such

impairments.

      34.   KEMP-LENNON is a qualified individual with disabilities as that

term is defined in the ADAAA.

      35.   KEMP-LENNON is an individual who, with or without reasonable

accommodation, at all relevant times could perform the essential functions of the

job with Defendant.

      36.   At all material times, KEMP-LENNON was an employee and

Defendant was her employer covered by and within the meaning of the ADAAA.


                                        7
Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 8 of 18 PageID 8




      37.   Defendant was made aware and was aware of KEMP-LENNON’s

disabilities, which qualify under the ADAAA.

      38.   Defendant discriminated against KEMP-LENNON with respect to

the terms, conditions, and privileges of employment because of her disabilities.

      39.   Defendant conducted itself with malice or with reckless indifference

to KEMP-LENNON’s federally protected rights.

      40.   Defendant discriminated against KEMP-LENNON in violation of the

ADAAA by interfering with her enjoyment of all benefits, privileges, terms, and

conditions of her employment.

      41.   The conduct of Defendant altered the terms and conditions of KEMP-

LENNON’s employment and KEMP-LENNON suffered negative employment

action in the form of discipline and termination.

      42.   As a direct and proximate result of the violations of the ADAAA, as

referenced and cited herein, KEMP-LENNON has lost all of the benefits and

privileges of her employment and has been substantially and significantly injured

in her career path that was anticipated from her employment.

      43.   As a direct and proximate result of the violations of the ADAAA as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, KEMP-LENNON is entitled to all relief necessary to

make her whole.



                                         8
Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 9 of 18 PageID 9




          44.      As a direct and proximate result of the Defendant’s actions, KEMP-

LENNON has suffered damages, including but not limited to, a loss of

employment opportunities, loss of past and future employment income and fringe

benefits, humiliation, and non-economic damages for physical injuries, mental

and emotional distress.

          45.      KEMP-LENNON has exhausted her administrative remedies and

this count was timely brought. (See Exhibit A).

          WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

   i.           Injunctive relief directing the Defendant to cease and desist from all

                disability discrimination of all employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for

                employment which plaintiff would have received had she maintained

                her position with Defendant, plus interest, including but not limited to

                lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in

                violation of the statute cited above;

                                                9
Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 10 of 18 PageID 10




   vi.         Reasonable attorney's fees plus costs;

   vii.        Compensatory damages;

   viii.       Punitive damages, and;

   ix.         Such other relief as this Court shall deem appropriate.

     COUNT III – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT-
                    DISABILITY DISCRIMINATION

         46.      The Plaintiff hereby incorporates by reference Paragraphs 1-17 in this

Count by reference as though fully set forth below.

         47.      At all relevant times, KEMP-LENNON was an individual with a

disability within the meaning of the FCRA.

         48.      Specifically, KEMP-LENNON has physical impairments that

substantially limit one or more major life activities, has a record of the impairment,

and is regarded by the Defendant as having such impairments.

         49.      KEMP-LENNON is a qualified individual with disabilities as that

term is defined in the FCRA.

         50.      KEMP-LENNON is an individual who, with or without reasonable

accommodation, at all relevant times could perform the essential functions of her

own job with Defendant.

         51.      At all material times, KEMP-LENNON was an employee and

Defendant was her employer covered by and within the meaning of the FCRA.




                                             10
Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 11 of 18 PageID 11




      52.   Defendant was made aware and was aware of KEMP-LENNON’s

disabilities, which qualify under the FCRA.

      53.   Defendant discriminated against KEMP-LENNON with respect to

the terms, conditions, and privileges of employment because of her disabilities.

      54.   Defendant conducted itself with malice or with reckless indifference

to KEMP-LENNON’s protected rights under Florida law.

      55.   Defendant discriminated against KEMP-LENNON in violation of the

FCRA by interfering with her enjoyment of all benefits, privileges, terms, and

conditions of her employment.

      56.   The conduct of Defendant altered the terms and conditions of KEMP-

LENNON’s employment and KEMP-LENNON suffered negative employment

action in the form of discipline and termination.

      57.   As a direct and proximate result of the violations of the FCRA, as

referenced and cited herein, KEMP-LENNON has lost all of the benefits and

privileges of her employment and has been substantially and significantly injured

in her career path that was anticipated from her employment.

      58.   As a direct and proximate result of the violations of the FCRA as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, KEMP-LENNON is entitled to all relief necessary to

make her whole.



                                        11
Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 12 of 18 PageID 12




          59.      As a direct and proximate result of the Defendant’s actions, KEMP-

LENNON has suffered damages, including but not limited to, a loss of

employment opportunities, loss of past and future employment income and fringe

benefits, humiliation, and non-economic damages for physical injuries, mental

and emotional distress.

          60.      KEMP-LENNON has exhausted her administrative remedies and

this count was timely brought. (See Ex. A).

          WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

   i.           Injunctive relief directing Defendant to cease and desist from all

                disability discrimination of all employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for

                employment which plaintiff would have received had he maintained his

                position with Defendant, plus interest, including but not limited to lost

                salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in

                violation of the statute cited above;

                                               12
Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 13 of 18 PageID 13




   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages;

   viii.        Punitive damages, and;

   ix.          Such other relief as this Court shall deem appropriate.

                         COUNT IV – VIOLATION OF THE ADEA

          61.      Plaintiff incorporates by reference Paragraphs 1-17 of this Complaint

as though fully set forth below.

          62.      KEMP-LENNON was an employee and the Defendant was her

employer covered by and within the meaning of the ADEA.

          63.      KEMP-LENNON is a member of the protected age class (over the age

of 40).

          64.      KEMP-LENNON was well qualified for the positions she held with

the Defendant.

          65.      Despite her qualifications, KEMP-LENNON has suffered adverse

employment action in the form of termination.

          66.      A younger person with inferior qualifications and performance

replaced KEMP-LENNON.

          67.      The Defendant sought applicants for the same position that KEMP-

LENNON held who were outside of KEMP-LENNON’s protected class.




                                              13
Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 14 of 18 PageID 14




        68.      The Defendant has discriminated against KEMP-LENNON in the

terms and conditions of her employment on the basis of her age, in violation of

ADEA.

        69.      The Defendant engaged in unlawful employment practices in

violation of the ADEA, 29 U.S.C. § 623, by terminating KEMP-LENNON because

of her age.

        70.      The Defendant’s violations of the law were knowing and willful.

        71.      A causal connection exists between KEMP-LENNON’s age and her

termination.

        72.      As a result of the above-described violations of the ADEA, KEMP-

LENNON has been damaged by the Defendant in the nature of lost wages, salary,

employment benefits, mental/emotional damages and other compensation and is

therefore entitled to recover actual monetary losses, interest at the prevailing rate

and attorney fees.

        73.      KEMP-LENNON has exhausted her administrative remedies and

this count is timely brought.

   WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right,

and:

   i.         Injunctive relief directing the Defendant to cease and desist from all age

              discrimination of all employees;



                                             14
Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 15 of 18 PageID 15




   ii.          Back pay and all other benefits, perquisites and other compensation for

                employment which plaintiff would have received had she maintained

                her position with Defendant, plus interest, including but not limited to

                lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in

                violation of the statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Liquidated damages, and;

   viii.        Such other relief as this Court shall deem appropriate.

  COUNT VI – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT- AGE
                       DISCRIMINATION

          74.      Plaintiff incorporates by reference Paragraphs 1-17 of this Complaint

as though fully set forth below.

          75.      KEMP-LENNON was an employee and the Defendant was her

employer covered by and within the meaning of the FCRA.

          76.      KEMP-LENNON is a member of the protected age class (over the age

of 40).


                                               15
Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 16 of 18 PageID 16




      77.      KEMP-LENNON was well qualified for the positions she held with

the Defendant.

      78.      Despite her qualifications, KEMP-LENNON has suffered adverse

employment action in the form of termination.

      79.      A younger person with inferior qualifications and performance

replaced KEMP-LENNON.

      80.      The Defendant sought applicants for the same positions that KEMP-

LENNON held who were outside of KEMP-LENNON’s protected class.

      81.      The Defendant has discriminated against KEMP-LENNON in the

terms and conditions of her employment on the basis of her age, in violation of the

FCRA.

      82.      The Defendant engaged in unlawful employment practices in

violation of the FCRA by terminating KEMP-LENNON because of her age.

      83.      The Defendant’s violations of the law were knowing and willful.

      84.      A causal connection exists between KEMP-LENNON’s age and her

termination.

      85.      As a result of the above-described violations of the FCRA, KEMP-

LENNON has been damaged by the Defendant in the nature of lost wages, salary,

employment benefits, mental/emotional damages and other compensation and is

therefore entitled to recover actual monetary losses, interest at the prevailing rate

and attorney fees.

                                         16
Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 17 of 18 PageID 17




          86.      KEMP-LENNON has exhausted her administrative remedies and

this count is timely brought.

   WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right,

and:

   i.           Injunctive relief directing the Defendant to cease and desist from all age

                discrimination of all employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for

                employment which plaintiff would have received had she maintained

                her position with Defendant, plus interest, including but not limited to

                lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in

                violation of the statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages;

   viii.        Punitive damages, and;

   ix.          Such other relief as this Court shall deem appropriate.



                                               17
Case 2:21-cv-00412-SPC-NPM Document 1 Filed 05/25/21 Page 18 of 18 PageID 18




                           DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, SHERRI KEMP-LENNON, by and through her

undersigned attorneys, and demands a jury trial under Federal Rule of Civil

Procedure 38 on all issues triable of right by a jury in this action.

                                 Respectfully submitted,


Dated: May 25, 2021              /s/ Benjamin H. Yormak
                                 Benjamin H. Yormak
                                 Florida Bar Number 71272
                                 Trial Counsel for Plaintiff
                                 YORMAK EMPLOYMENT & DISABILITY LAW
                                 9990 Coconut Road
                                 Bonita Springs, Florida 34135
                                 Telephone: (239) 985-9691
                                 Fax: (239) 288-2534
                                 Email: byormak@yormaklaw.com




                                          18
